Citation Nr: 1740664	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  06-18 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension including as secondary to service-connected disabilities.

2.  Entitlement to an effective date earlier than November 14, 2003, for the award of a disability rating higher than 10 percent for Reiter's syndrome / reactive arthritis.

3.  Entitlement to an initial rating in excess of 10 percent prior to November 22, 2013, and to an evaluation in excess of 40 percent thereafter, for service-connected urethritis and prostatitis.

4.  Entitlement to a compensable initial evaluation prior to November 13, 2013, and to an evaluation in excess of 30 percent thereafter, for service-connected chronic sinusitis.

5.  Entitlement to a compensable initial evaluation for service-connected conjunctivitis with dry eyes.

6.  Entitlement to a rating in excess of 40 percent for service-connected Reiter's syndrome / reactive arthritis with chronic low back strain, and joint and muscle pain, to include claims for the knees and shoulders.

7.  Entitlement to a compensable initial evaluation for service-connected allergic rhinitis.

8.  Entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral plantar fasciitis.

9.  Entitlement to an evaluation higher than 20 percent for service-connected gastrointestinal disorder (odynophagia, Barrett's esophagus, hiatal hernia, esophagitis, and gastroesophageal reflux disease (GERD) with peptic ulcer disease, duodenal ulcer).

10.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for a testicular disorder, to include consideration of whether the RO committed clear and unmistakable error (CUE) in the October 1998 rating decision denying the claim.

[The claim of entitlement to an increased evaluation for service-connected sarcoidosis will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran is represented by The American Legion on these issues, while a private attorney represents him on a separate matter.  Hence, separate decisions are being issued.

The Veteran had active service from February 1977 to November 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions issued by various ROs - i.e., the October 1998 rating decision issued by the RO in Waco, Texas; the February 2002 and May 2002 rating decisions issued by a special processing unit at the RO in Cleveland, Ohio known as the Tiger Team; the December 2005 rating decision issued by the RO in Phoenix, Arizona; and the September 2007 and April 2008 rating decisions issued by the RO in Albuquerque, New Mexico.

The Veteran had an informal conference before a Decision Review Officer (DRO) in December 2005, as well as a formal DRO hearing in September 2006 in connection with his appeal.  A report of the informal conference and a transcript of the DRO hearing are of record. 

The Veteran also had an informal conference before a DRO in September 2008 in lieu of a formal hearing on the issues of whether the RO committed CUE in the October 1998 rating decision denying service connection for bilateral plantar fasciitis, as well as the issue of entitlement to an earlier effective date for the grant of service connection for Reiter's syndrome/reactive arthritis.  See September 2008 hearing notes; see also January 2009 VA Form 21-4138.  While the Veteran subsequently expressed dissatisfaction with the DRO meeting, he has repeatedly stated that he no longer desires any further action at the RO level regarding his case.  See, e.g., January 2012 Board hearing transcript, page 44.

Furthermore, the Veteran was afforded the opportunity to present testimony relevant to his appeal at a Board hearing held before the undersigned Veterans Law Judge in January 2012, and a transcript of that hearing is also of record.

In April 2015, the Board remanded the above-listed claims for further development and readjudication, as well as a hearing on the claims relating to testicular disorders.  The RO substantially complied with the Board's remand instructions, so the Board may proceed to the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  In making this finding, the Board notes that the Veteran withdrew his request for any further hearings on any of the above-referenced claims and requested that the Board proceed without further delay.  See July 2016 Veteran Statement ("I have decided the hearing was not needed and request that the Board render a decision on the merits."); January 2017 Veteran Statement (noting several prior requests to be taken off the list of veterans waiting for a hearing and to proceed directly to the merits).

The Board previously referred a claim of entitlement to service connection for hypertension to the AOJ for initial adjudication.  That claim was developed and adjudicated by the AOJ in an April 2015 rating decision.  The Veteran timely filed a NOD, the AOJ issued a September 2016 Statement of the Case, and the Veteran perfected his appeal with a timely substantive appeal (VA Form 9).  The Veteran has submitted extensive argument on the issue and has requested that the Board adjudicate the issue.  See, e.g., July 2017 Veteran Statement; July 2017 Written Brief Presentation (arguing that the September 2016 VA examination with respect to hypertension was inadequate).  The Board has jurisdiction over the claim of entitlement to service connection for hypertension and it is ripe for adjudication, so it has been listed among the issues.

In a July 2017 statement, the Veteran expressed his opinions that several issues remained before the Board.  The Board will address each of these in turn and explain why they are not currently in appellate status.  

First, he stated that the Board had overlooked his appeal of the effective date of the grant of service connection for sleep apnea.  In its April 2015 decision, the Board granted service connection for sleep apnea.  Pursuant to that decision, the RO issued a November 2015 rating decision implementing that grant and assigning a 50 percent rating and an effective date of December 9, 2003.  Controlling regulations require that a Veteran or his representative must file a notice of disagreement (NOD) using a specific form if the form has been provided to the Veteran.  38 C.F.R. § 20.201(a)(1).  The file contains a January 2016 notice letter in which the Veteran was informed that, in order to initiate an appeal with respect to the November 2015 rating decision, he "must complete and return to us the enclosed VA Form 21-0958, Notice of Disagreement."  38 C.F.R. § 20.201(a)(3) (providing that there is a presumption that a form was provided if "there is any indication whatsoever in the claimant's file...that a form was sent").  Consequently, although the Veteran has indicated dissatisfaction with the assigned effective date for service connection for sleep apnea, he did not timely initiate an appeal so no issues involving the sleep apnea claim are before the Board.  Again, a notice of disagreement must currently be on a specific form, the Veteran was provided that form, and he did not return it. 

Second, he states the Board has ignored his requests for service connection for a cardiovascular disorder and he points to a discussion of a 2011 echocardiogram.  However, there is no indication that the Veteran has ever filed a claim for service connection for a cardiovascular disorder (other than hypertension).  If he wishes to do so, he can by submitting a standardized claims form.  

Third, he expresses his dissatisfaction with the Board's conclusion he did not have degenerative disc or joint disease.  The 2012 Board decision actually granted service connection for degenerative joint disease of multiple small and large joints as part of the service-connected Reiter's syndrome.  He states the RO never considered this positive finding, and yet his service-connected conditions include "Reiter's syndrome / reactive arthritis with chronic low back strain, and joint and muscle pain, to include claims for the knees and shoulders."  The Veteran is referred to the 2016 Statement of the Case clearly showing the characterization of his service-connected condition and the 40 percent rating therefore.  The Board denied degenerative disc and joint disease of the cervical spine only in its prior decision.  That determination was not appealed to the Court and is final. 

Fourth, he expresses his dissatisfaction with the Board's conclusion that he did not appeal a 1998 denial of service connection for plantar fasciitis.  That determination by the Board was also not appealed to the Court and is final.

In connection with his plantar fasciitis claim, the Veteran has alleged he is entitled to ratings for various other foot problems which have not been service connected and which are not otherwise obviously secondary to a service-connected condition (e.g., hallux valgus, hammer toes).  As noted below, the Board will refer those claims.  With respect to calcaneal heel spur, the Board denied a claim for increased rating for that condition in November 2012 and that disposition was not appealed.  See July 2014 Court Decision (noting disposition of the heel spur claim and limiting appeal to other issues).  Therefore, the issue of an increased rating for heel spurs is not currently before the Board.

The issues of entitlement to service connection for hallux valgus and hammer toes has been raised by the record in a July 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

Evidence has been received subsequent to the final consideration of the claim by the RO and the Veteran waived RO consideration of that evidence in July 2017.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The issue(s) of entitlement to an effective date earlier than November 14, 2003, for the award of a disability rating higher than 10 percent for Reiter's syndrome/reactive arthritis, to an initial rating in excess of 40 percent for that condition, and to service connection for a testicular disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension did not begin during and was not otherwise caused by his military service; his hypertension was not caused by and has not been aggravated by his service-connected disabilities.

2.  Prior to November 22, 2013, the Veteran's urethritis and prostatitis was characterized by urinary frequency requiring awakening to void twice per night; thereafter it was characterized by urine leakage requiring absorbent material which must be changed 2 to 4 times per day (but not the use of an appliance), as well as daytime voiding interval between 1 and 2 hours and nighttime awakening to void 3 to 4 times.

3.  The Veteran's chronic sinusitis was characterized by episodes of sinusitis (but not near constant sinusitis) with headaches, pain and tenderness of affected sinus, and purulent discharge that occurred every two weeks.

4.  The Veteran's conjunctivitis with dry eyes has been characterized by periods of active conjunctivitis with objective findings such as red, thick conjunctivae, alternating with periods of inactive conjunctivitis.

5.  Prior to February 20, 2007, the Veteran's allergic rhinitis was not characterized by polyps or 50 percent or greater obstruction of either nasal passage.  Giving the Veteran the benefit of every reasonable doubt, from February 20, 2007, through March 9, 2008, his allergic rhinitis was characterized by polyps.  From March 10, 2008, his allergic rhinitis was not characterized by polyps or 50 percent or greater obstruction of either nasal passage.

6.  The Veteran's plantar fasciitis resulted in moderate disability characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, but not severe disability with marked deformity or pronounced disability with marked pronation and severe spasm of the tendo achillis.

7.  Resolving reasonable doubt in the Veteran's favor, the disability associated with his service-connected gastrointestinal disability more closely approximates duodenal ulcer with continuous moderate manifestations for the entire period on appeal, including some nausea, substernal / chest pain, night time regurgitation, and pyrosis; the condition has not resulted in considerable or greater impairment of health or in impairment of health manifested by anemia and weight-loss.  The disabling effects of the Veteran's gastrointestinal disability relating to his esophagus (odynophagia, Barrett's esophagus, esophagitis) are mild and do not result in an esophageal stricture.

8.  At the time of the October 1998 rating decision, the issue of whether the Veteran's post-service epididymitis was related to his active service or to any of his service-connected disabilities involved a weighing of the evidence and as to which reasonable minds could differ.

9.  The RO issued a February 2002 rating decision denying service connection for a testicular disorder.  The Veteran did not file a Notice of Disagreement or take any further steps to appeal that determination, nor did he submit any new and material evidence within one year.

10.  The evidence submitted since the most recent final denial of the testicular disorder claim is new and material.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, including as secondary to service connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for an initial rating in excess of 10 percent prior to November 22, 2013, and to an evaluation in excess of 40 percent thereafter, for service-connected urethritis and prostatitis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2016).

3.  The criteria for an initial compensable evaluation prior to November 13, 2013, and to an evaluation in excess of 30 percent thereafter, for service-connected chronic sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6510-6514 (2016).

4.  The criteria for an initial evaluation of 10 percent, but no higher, for service-connected conjunctivitis with dry eyes have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code 6018 (2016).

5.  The criteria for a compensable initial evaluation for service-connected allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).

6.  The criteria for an evaluation of 30 percent, but no higher, for service-connected allergic rhinitis have been met from February 20, 2007, through March 9, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).

7.  The criteria for a compensable evaluation for service-connected allergic rhinitis have not been met at any time from March 10, 2008 through the remainder of the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).

8.  The criteria for an initial evaluation in excess of 10 percent for service-connected bilateral plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (2016).

9.  The criteria for an evaluation higher than 20 percent for service-connected gastrointestinal disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Codes 7203, 7305, 7346 (2016).
10.  The RO's October 1998 decision which denied service connection for a testicular disorder was not clearly and unmistakably erroneous. 38 U.S.C.A. §§ 5109A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2016).

11.  The February 2002 rating decision denying the Veteran's claim of entitlement to service connection for a testicular disorder is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2016).

12.  The criteria for reopening the claim of entitlement to service connection for a testicular disorder have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   


I.  Duties to Notify and Assist
	
The regulations pertinent to this decision were initially provided to the Veteran in the various Statements of the Case.  Because he has had adequate notice of the pertinent laws, they will not be repeated in detail here.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.  Moreover, as discussed in the Introduction, the Veteran has waived further hearings on the above-listed issues.

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.  As for the duty to assist, the Veteran's representative has challenged the adequacy of certain exams/opinions, and this is addressed below.  No other issues with the duty to assist have been raised.  

VA provided the Veteran with medical examinations with respect to each of the conditions for which a decision on the merits has been made below.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  While the Veteran has alleged deficiencies in earlier examinations or the lack of examinations during earlier time periods, he has not argued that any further examination is necessary to decide any of the claims decided on the merits below.  In fact, the Veteran has consistently requested that the Board decide the claims on the evidence of record without further remand to the AOJ.  The Board finds that the VA examinations and other medical evidence of record are adequate and sufficient to decide the merits of the claims adjudicated below.

In September 2016, VA also obtained a medical opinion with respect to the etiology of the Veteran's hypertension.  The opinion adequately addresses the relevant medical issues.  Id.  The Veteran has argued that the opinion with respect to secondary causation was inadequate in failing to more fully and explicitly address an alleged connection between sleep apnea and hypertension.  See July 2017 Written Brief Presentation.  However, the examiner specifically opined that the Veteran's hypertension was not caused by any of the Veteran's service-connected conditions, the conditions (including sleep apnea) were listed immediately prior to the opinion and were referenced by the examiner, and the examiner provided an adequate and convincing discussion of the actual etiology of the Veteran's hypertension.   The September 2016 VA examination and opinions therein are adequate.

In conclusion, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II. Service Connection:  Hypertension

The Veteran seeks entitlement to service connection for hypertension, including as secondary to service-connected disabilities and treatment therefore.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Disabilities encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a) may be service-connected pursuant to the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology.  Hypertension is included on the list of chronic diseases, so the provisions relating to continuity of symptomatology apply and the Board has considered them.  Importantly, the Veteran was first diagnosed with hypertension in 2004, many years after his active service.  See, e.g., September 2016 VA Examination.  The greater weight of the evidence is against finding that the Veteran had a continuity of symptomatology of hypertension, including the fact that his blood pressure was monitored on multiple occasions from discharge to initial diagnosis, and he did not, in fact, have hypertension prior to 2004.  Id.  Service connection for hypertension as a chronic disease pursuant to the provisions of 38 C.F.R. § 3.303(b) is not warranted on this record.

In the context of claims for secondary service connection under 38 C.F.R. § 3.310, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to (caused by) the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998); Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Here, a current disability is established and the dispositive element is whether there is any etiological relationship between the Veteran's hypertension and an event/injury in active service or whether the condition was caused or aggravated by service-connected disabilities.

The Veteran's own etiological opinions are not competent evidence in this case, where diagnosis of the condition (hypertension) requires diagnostic testing and/or specialized medical knowledge, training, and experience, and the determination of the cause of the conditions requires specialized knowledge, training, and experience.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Jandreau, 492 F.3d at 1377.  His statements regarding observable symptoms and reports of prior medical treatment have been considered in the context of the competent medical opinions.

The competent medical evidence on the issue includes the opinion of the September 2016 VA examiner.  The examiner opined that the Veteran's hypertension was first diagnosed in 2004, that the Veteran's hypertension was less likely than not caused by any in-service event, injury or illness, that the hypertension was less likely than not caused by any of the Veteran's service-connected conditions, and that it was less likely than not "aggravated beyond its natural progression by the effect of one or more of his service-connected disabilities."  The examiner explained:

The Veteran was diagnosed with essential hypertension.  That means that this condition is not secondary to any other condition.  Essential hypertension is caused by the hyperactivity of the remin-angiotensin-aldosterone system as well as hyperfunction of the sympathetic system.  We cannot blame any other condition including those listed above [(the list includes sleep apnea and Reiter's syndrome as well as the Veteran's other service-connected conditions)] for the Veteran's essential hypertension.

The examiner noted that blood pressure readings and other evidence were against finding that pain associated with service-connected conditions or the medications for those conditions had caused or aggravated the Veteran's hypertension.

With respect to aggravation, in particular, the examiner noted that the blood pressure readings at diagnosis were higher than a decade later at the examination (and similar to other readings since the diagnosis) and that the Veteran's hypertension was reasonably controlled with "only one medication" rather than the usual "two and a half to three medications" usually needed.  The examiner provided a solid factual foundation and adequate explanation for his conclusion that the Veteran's service-connected conditions had not aggravated his hypertension beyond its natural progression.

The September 2016 VA examiner's opinion has a solid factual basis, is adequately explained, and, so, has significant probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A March 2014 VA examiner opined that the Veteran's hypertension is not related to his service-connected sarcoidosis.  The examiner stated that the Veteran's sarcoidosis more likely than not did not cause (read in context, the reference to "is secondary to" addresses causation) and did not aggravate the Veteran's hypertension.  The examiner provided a thorough rationale based on an accurate factual basis, well-explained medical principles, and pertinent medical literature.  The opinion only addresses the link with sarcoidosis, but provides further support for the 2016 VA examiner's position and some probative weight against the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran and his representatives have submitted various medical articles and treatises in support of his contention that his service-connected disabilities (particularly sleep apnea) caused or aggravated his hypertension.  See, e.g., July 2017 Written Brief Presentation (citing articles and alleging the 2016 VA examiner "fail[ed] to consider apnea as a cause of hypertension").  This medical treatise evidence provided also is not sufficient to establish either direct or secondary service connection in the circumstances of this case.  See Sacks v. West, 11 Vet.App. 314, 316-17 (1998) (holding that information contained within treatises is generally too abstract to prove the nexus element of a service-connection claim, although it is possible that a treatise might "discuss generic relationships with a degree of certainty" that would allow a finding of "plausible causality based upon objective facts.").  The articles that the Veteran submitted are, in fact, general in nature, rather than specific to his medical conditions and their causes.  See, e.g., July 2017 Written Brief Presentation (linking to three articles including).  The Board assigns the medical literature provided by the Veteran very little probative weight on the medical questions at issue.

The argument by the Veteran's representative that the articles clearly link sleep apnea with hypertension and that, therefore, the examiner was "incompetent" in failing to find the link is unavailing.  For example, one article cited by the Veteran, "Obstructive sleep apnea and hypertension: mechanisms, evaluation, and management", indicates that obstructive sleep apnea "is a recognized cause of secondary hypertension."  As discussed above, the September 2016 VA examiner explicitly based his opinion that the service-connected conditions did not cause or aggravate the Veteran's hypertension, in part, on the fact that the Veteran has been diagnosed with primary hypertension.  The argument that the examiner necessarily was unaware of the literature linking sleep apnea with secondary hypertension, that he failed to consider the link, and that he was incompetent for reaching an unfavorable conclusion is not supported by the cited articles.  Rather, on their face, the articles do not appear to contradict the examiner, the examiner provided an adequate explanation for his opinion, and he referenced sleep apnea in his opinion (by reference to the list of service-connected conditions).  The very slight probative weight of the articles and medical treatises cited by the Veteran and his representatives is outweighed by the opinion of the examiner which, as discussed above, the Board finds to be adequately explained and convincing.

There are no other nexus opinions which support the Veteran's claim.

The evidence is not in equipoise, rather the greater weight of it is against the claim.  Gilbert, 1 Vet.App. at 53-56.  Accordingly, entitlement to service connection for hypertension, including as secondary to one or more service-connected disabilities, is denied.

III.  Increased Ratings:  General Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In applying the rating schedule, the Board has considered all applicable regulations, including, but not limited to, 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59; see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (pain, weakness, fatigability, etc.).

The Board acknowledges that the Veteran contends that the service-connected disabilities on appeal warrant higher evaluations.  However, in determining the actual degree of disability, medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinical significance of the frequency, severity, and duration of symptoms, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran are not competent evidence of the clinical significance of his symptoms.  Id.  Similarly, the Board is also incompetent to evaluate the clinical significance of the reported symptoms, in contrast to applying the rating criteria in light of the competent medical evidence.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Therefore, the Board will rely primarily on the medical evidence of record, though it will consider the Veteran's statements and lay observations in light of the competent medical evidence regarding the clinical significance of symptoms he is able to observe and report.


a.  Increased Rating:  Urethritis and Prostatitis

The Veteran seeks entitlement to an initial rating in excess of 10 percent prior to November 22, 2013, and to an evaluation in excess of 40 percent thereafter, for service-connected urethritis and prostatitis.

The Veteran's urethritis and prostatitis have been rated pursuant to DC 7527 which provides that the condition(s) should be "rated as voiding dysfunction or urinary tract infection, whichever is predominant."  38 C.F.R. § 4.115b.  Ratings for dysfunctions of the genitourinary system are found in 38 C.F.R. § 4.115a. 

Urinary tract infections are to be rated 10 percent disabling where they require long-term drug therapy, result in 1-2 hospitalizations per year and/or require intermittent intensive management.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.

Voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding.  

Leakage:  A 20 percent rating is warranted for urinary incontinence requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is warranted for urinary incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A higher, 60 percent rating is warranted for urinary incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

Frequency:  A 10 percent rating is warranted for urinary frequency requiring daytime voiding interval between two and three hours or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating is warranted for daytime voiding interval less than one hour or awakening to void five or more times per night.

Obstructed Voiding:  A noncompensable rating is warranted for obstructive symptomatology with or without stricture disease requiring dilation 1 to 2 times per year.  A 10 percent rating is warranted for marked obstructive symptomology with one or more of the following:  post void residuals greater than 150cc; markedly diminished peak flow rate (less than 10cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilation every 2 to 3 months.  A 30 percent rating is warranted for urinary retention requiring intermittent or continuous catheterization.

The medical evidence indicates that, prior to November 2013, the Veteran's symptoms did not meet the criteria for a compensable rating based on leakage (there is no indication in the medical records of the use of absorbent materials)  or for obstructed voiding (testing consistently showed a peak stream of 17cc or more and retention of 50cc or less, the lack of recurrent urinary tract infections, and he did not require dilation every 3 months or more).  See, e.g., August 2009 VA Urology Note (indicating "urination stable.  Occ urgency.  No incontinence except on one occasion.  No UTIs."); August 2008 VA Urology Note (indicating medication improved the Veteran's stream and testing indicated average stream of 17cc/second with a post-void residual urine of 22cc); May 2008 VA Urology Note (indicating average stream of 17 cc/second and post-void residual urine of 44 cc); August 2007 VA Urology Note (indicating average stream of 22 cc/second and post-void residual urine of 25 cc); April 2005 VA Urology Note ("No voiding complaints currently.  Discharge mostly gone.").

The medical records prior to 2013 do indicate that the Veteran had frequency requiring that he awaken to void twice per night.  See, e.g., June 2007 VA Urology Note (noting nocturia with voiding twice at night, urgency, dysuria, and frequency during the day of voiding every four hours; indicating post-void residual urine of 33 cc).  This frequency warrants a 10 percent rating which is the rating assigned for his urethritis and prostatitis prior to November 2013.

The greater weight of the evidence is against granting any rating higher than 10 percent disabling for the Veteran's urethritis and prostatitis prior to November 22, 2013, for the reasons given above.

The Veteran's disability rating for urethritis and prostatitis was increased to 40 percent effective the date of the November 22, 2013 VA examination.  That examination revealed urine leakage requiring absorbent material which must be changed 2 to 4 times per day, but not the use of an appliance.  This finding meets the criteria for a 40 percent rating, but no higher rating.  The examiner also noted daytime voiding interval between 1 and 2 hours, with nighttime awakening to void 3 to 4 times.  This would justify a 20 percent rating, which is lower than that currently assigned.  In addition, the examiner noted markedly slow or weak stream with recurrent urinary tract infections.  This symptom meets the criteria for a 10 percent rating.  Consequently, the November 2013 VA examination supports the award of a 40 percent rating, but no higher, for the Veteran's urethritis and prostatitis.  Subsequent medical records also support the currently assigned 40 percent rating.  See August 2014 VA Urology Note ("3-4 nocturia and some weakening of stream"; "6 weeks ago pt had UTI/prostatitis").

The medical evidence does not indicate symptoms or urinary dysfunction that would warrant any higher rating.  A disability rating in excess of 10 percent for urethritis and prostatitis prior to November 22, 2013 is denied.  A disability rating in excess of 40 percent for urethritis and prostatitis on and after November 22, 2013 is also denied. 

b.  Increased Rating:  Sinusitis

The Veteran seeks entitlement to a compensable initial evaluation prior to November 13, 2013, and to an evaluation in excess of 30 percent thereafter, for service-connected chronic sinusitis.

Sinusitis is rated under the General Rating Formula for Sinusitis (which applies to diagnostic codes 6510 through 6514).  A noncompensable rating is warranted where sinusitis is detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

The evidence prior to the September 2013 VA examination is against finding that the Veteran met the criteria for a compensable rating.  During that time, the Veteran had sinusitis which was detectable by X-ray, but which did not result in incapacitating episodes of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or three or more non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  See, e.g., November 2010 Private Physician Statement (noting diagnosis of sinusitis during an emergency room visit and post-military x-rays that were consistent with sinusitis); April 2002 VA Imaging Report ("marked opacification of the front and maxillary sinuses consistent with the presence of sinusitis.  The ethmoidal and sphenoidal cells are essentially clear."); June 2005 VA ENT Consult ("c/o profuse postnasal drainage for years. Med therapy did not help a lot. No sig. ache or pain. Ex: nasal mucosa is normal. No anatomical obstruction.  Throat is clear....Dx: postnasal drainage, cause unknown.  CAT scan was normal."); October 2005 VA Examination ("Mild swelling and redness of the nasal mucosa with clear drainage.  No nasal obstruction, or nasal polyps noted.  No sinus tenderness, purulent discharge, or crusting.").  The greater weight of the evidence is against finding that the Veteran's symptoms of sinusitis met or more closely approximated the criteria for any compensable rating prior to September 2013.

As of the date of the September 13, 2013 VA Examination, the medical evidence established symptoms of chronic sinusitis including episodes of sinusitis (but not near constant sinusitis) with headaches, pain and tenderness of affected sinus, and purulent discharge.  The examiner opined that the episodes occurred every two weeks manifesting as headache, pressure on his head and purulent discharge.  These symptoms meet the criteria for the currently assigned 30 percent rating, but do not meet or more closely approximate the criteria for a higher, 50 percent rating.  There is no other evidence suggesting that the Veteran has had sinus surgery or otherwise meets the criteria for any higher rating for sinusitis.

The Veteran's claim of entitlement to a compensable rating for sinusitis prior to September 13, 2013, and for a rating in excess of 30 percent disabling thereafter is denied.

c.  Increased Rating:  Conjunctivitis with Dry Eyes

The Veteran seeks entitlement to a compensable initial evaluation for service-connected conjunctivitis with dry eyes.

Chronic conjunctivitis is rated under DC 6018.  A compensable rating is warranted for active conjunctivitis (with objective findings such as red, thick conjunctivae, mucous secretion, etc.).  Inactive conjunctivitis is to be evaluated based on residuals, such as visual impairment and disfigurement (diagnostic code 7800).  

The Veteran argues that he is entitled to a compensable rating for his service-connected conjunctivitis because there are medical records indicating, at least at some points, he has had symptoms that meet the criteria for a compensable rating, including dry eye syndrome with the need for artificial tears as well as red and irritated eyes.  See, e.g., April 2017 Veteran Statement (containing a chart summarizing legal argument and evidence).

The RO denied a compensable rating based on VA examinations and medical records which failed to show active conjunctivitis.  See, e.g., February 2007 VA Examination (finding, with respect to the sclera/conjunctiva, only pinguecula in both eyes with no visual disturbances; diagnosing chronic conjunctivitis with dry eye syndrome and the use of artificial tears to relieve the symptoms; conjunctivitis was not currently active); March 2013 Private Treatment (finding only pinguecula of both eyes); June 2007 VA Rheumatology ("conjunctiva clear"); February 2007 VA Ophthalmology ("Diagnosis: pinguecula OU, Dry eye syd/chronic conjunctivitis", but no finding of redness, discharge, or other indications of active conjunctivitis); 

Consistent with the Veteran's argument, there are multiple medical records documenting redness and other symptoms associated with the Veteran's chronic conjunctivitis.  See, e.g., August 2004 VA Optometry Note (indicating tear surfacing problems with vision fluctuation better with blinking and pinguecula in both eyes; vision measured, at worst, at 20/40); August 2005 VA Rheumatology ("sclera mildly injected", i.e. mildly bloodshot); June 2006 Private Treatment ("There is some redness of the sclera"); May 2007 VA Rheumatology ("sclera is injected", i.e., bloodshot eyes); August 2007 VA Rheumatology ("mild injected conjunctiva"); September 2007 VA Pulmonary Consult (finding bilateral "injected conjunctiva"); October 2010 VA Optometry ("Conjunctiva: melanosis OU"; "Dry eye syndrome OU: patient mildly symptomatic"); January 2012 VA Optometry ("Conjunctiva: pinguecula OU, melanosis OU"; "Dry eye syndrome OU: patient mildly symptomatic"); October 2014 VA Optometry ("Conjunctiva: OU melanosis"; diagnosing dry eye syndrome that is "symptomatic").

Moreover, the record contains the Veteran's own reports of redness of the conjunctivae, which is a symptom observable by a lay person.  See, e.g., December 2006 VA Rheumatology ("patient states iritis/conjunctivitis last one about 1 week ago"; finding on examination "no signs iritis, conjunctivitis"); December 2006 VA Optometry ("Dry Eye Syndrome OU with associated clogged Meibomian glands; --symptomatic burning and redness a couple times a week...pinguecula OU"); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (cited by the Veteran).

There are at least several occasions during which the records clearly establish red or thickened conjunctivae, e.g., September 2007 VA Pulmonary Consult ("injected conjunctiva"), so the Veteran is entitled to a compensable rating for those times.  However, the alteration between active conjunctivitis and inactive/asymptomatic conjunctivitis is too frequent to permit any reasonable practicable staging of ratings.

The Veteran has not argued for a higher rating based on visual defects and the medical evidence of record regarding the Veteran's vision does not support any higher rating for any visual defect.

The Veteran is entitled to the benefit of any reasonable doubt.  Gilbert v. Derwinski, 1 Vet.App. at 49, 53-56 (1991).  Accordingly, the Board grants an initial 10 percent rating for the Veteran's chronic conjunctivitis to be effective throughout the period on appeal.

d.  Increased Rating:  Allergic Rhinitis

The Veteran seeks entitlement to a compensable initial evaluation for service-connected allergic rhinitis.

Allergic rhinitis is rated under DC 6522.  A 10 percent rating is warranted for rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted for rhinitis with polyps.

The Veteran has argued that he is entitled to an initial 30 percent rating.  See, e.g., April 2017 Veteran Statement.  He correctly notes that one year prior to his discharge, examination of his nasal passages revealed nasal polyps.  See October 1996 STR ("Nose: Pale with bluish cast + nasal polyps; Left nare - slightly dry nasal mucosa.").  He also correctly notes that a VA examination of his nostrils after service also revealed polyps.  See February 2007 VA Examination ("Examination of the nose:  Nasal mucosa is red, boggy, polyps hypertrophic, 5%-10% obstruction:  Sinuses are nontender.").

However, the vast majority of the other medical evidence of record, including VA treatment records, private treatment records, and VA examinations either fail to mention any nasal polyps or specifically note the absence of nasal polyps, lesions, obstructions, or other abnormalities beyond nasal discharge, redness, dryness, and/or crusted mucus.  There are two ways to view this discrepancy in evidence.  One is as a disagreement as to whether there are or ever were polyps in the Veteran's nasal passages.  Viewing the evidence as necessarily conflicting, the greater weight of it is against the Veteran's claim (in terms of quantity, quality, and timing, the better evidence is against finding the Veteran has had polyps throughout the appeal period).  The other way to view the evidence is that the Veteran has, occasionally, had polyps.  Giving the Veteran the benefit of every doubt, the Board finds this is the best way to view the evidence (particularly in light of various treatments, including with steroids for other conditions, and definite indications of improvements and worsening of nasal/sinus symptoms over time).

Viewing the evidence in this light, the post-service treatment records consistently note the absence of lesions or polyps or are silent as to polyps when such abnormalities would typically be noted.  See, e.g., October 2005 VA Examination ("Mild swelling and redness of the nasal mucosa with clear drainage.  No nasal obstruction, or nasal polyps noted.  No sinus tenderness, purulent discharge, or crusting."); June 2005 VA ENT Consult (indicating that the Veteran's nasal mucosa was normal and that there was "no anatomical obstruction", though the Veteran reported "profuse postnasal drainage for years"; also noting that a CAT scan was normal); April 2003 VA Progress Note (including examination of nasal passages and finding only "minimal erythema nares with some dried mucus").  The Board also notes that a VA examination was scheduled soon after service, but that the Veteran failed to appear for that examination.  See October 1998 Rating Decision (noting that the Veteran failed to report for VA examinations scheduled in August 1998 and citing to evidence).  Consequently, the lack of a VA examination during that period is due, in significant part, to the Veteran's failure to appear.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("VA's duty to assist is not always a one-way street").  In any case, the Board reiterates that there are numerous medical records from that period that fail to mention polyps in circumstances where it would be reasonable to expect a medical report to mention polyps if they were present as well as medical records that specifically note the absence of lesions, obstructions, or other such abnormalities of the nasal passages.

The Veteran's symptoms did not meet the criteria for any compensable evaluation during this period.  There was not obstruction of either nasal passage of 50 percent or more as would be required for a 10 percent rating, nor were there nasal polyps.

The February 2007 VA examination did reveal polyps, so the Board finds that a 30 percent rating is warranted effective February 20, 2007 (the date of the VA examination first demonstrating the presence of symptoms that would warrant a compensable rating).  The claim is granted to that extent.

However, subsequent treatment records and VA examinations have affirmatively indicated the absence of polyps, so the Board finds a staged rating is appropriate.  The first evidence subsequent to the February 2007 VA examination that affirmatively indicates the lack of polyps is a March 2008 treatment record.  See  VA Otolaryngology Consult ("pink nasal mucosa, no masses or rhinorrhea present, septum midline, turbinates normal.  Crusting noted bilateral nares.").  Therefore, as of March 10, 2008, the medical evidence indicates the absence of symptoms warranting a compensable rating and a staged noncompensable rating should be assigned beginning March 10, 2008.

Thereafter, the medical evidence is against finding that the Veteran had nasal polyps or obstruction of the nasal passages that would meet or more closely approximate the criteria for a compensable rating.  For example, the September 2013 VA Examiner found that there were not nasal polyps, that the Veteran did not have greater than 50 percent obstruction of both nasal passages, and that there was not complete obstruction on one side due to rhinitis.  The evidence warrants a noncompensable rating  throughout the remainder of the appeal period.

In summary, the Board will assign a staged rating for rhinitis, thereby granting in part and denying in part the claim of entitlement to a compensable rating for service-connected allergic rhinitis.  Specifically, the Veteran should be assigned a noncompensable rating from the effective date of service connection until February 19, 2007; he should be assigned a 30 percent rating beginning February 20, 2007, and ending on March 9, 2008; from March 10, 2008, the Veteran's rhinitis should be assigned a noncompensable rating.


e.  Increased Rating:  Bilateral Plantar Fasciitis

The Veteran seeks entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral plantar fasciitis.  The Veteran also discusses numerous other foot problems which have not been service connected and which are not otherwise obviously secondary to a service-connected condition (e.g., hallux valgus, calcaneal spurs, hammer toes).  As discussed in the Introduction, the Board is referring those matters as new claims for service connection to be initially adjudicated by the AOJ. 

His bilateral plantar fasciitis has been assigned an initial 10 percent rating under DC 5276 (flatfoot).  He claims entitlement to at least a 30 percent rating for severe symptoms.

Under DC 5276, a 10 percent rating is warranted for moderate disability characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  

A rating of 20 percent (unilateral) or 30 percent (bilateral) is warranted for severe disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.

A rating of 30 percent (unilateral) or 50 percent (bilateral) is warranted for pronounced disability with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

The medical evidence of record includes two VA examinations.

A November 2003 VA examination revealed full range of motion, tenderness to palpation over the plantar aspect of the right foot "over the calcaneal spur," with no evidence of abnormal weight-bearing, normal gait, and no findings such as pronation / abduction / etc. or bowing / spasm of the tendo achillis.  The examiner diagnosed painful right foot calcaneal spur with "mild degenerative joint disease of the right foot."

The November 2013 VA examination produced findings of no pain on manipulation of feet, no swelling on use, no characteristic calluses (or any calluses caused by the flatfoot condition), no relief with arch supports or orthotics, and no extreme tenderness of the plantar surfaces of the feet.  The examiner noted decreased longitudinal arch height on weight-bearing affected both sides, but no objective evidence of marked deformity of the foot (pronation, abduction, etc.).  There was not marked pronation of the foot.  The weight-bearing line did fall over or medial to the great toe (bilaterally) and there was no other lower extremity deformity other than pes planus that caused the alteration in the weight-bearing line.  The Veteran did have "inward" bowing of the Achilles' tendon, but without marked inward displacement or severe spasm of the Achilles' tendon on manipulation.  No other symptoms were noted, though the use of inserts that helped, but did not eliminate, the pain.  The Veteran had effective function remaining in his feet greater than that served by an amputation with prosthesis.  The examiner opined that the condition did not affect the Veteran's ability to work.

Medical records typically indicate pain as the primary symptom associated with the service-connected condition, with no marked deformities of the foot, no swelling, and an absence of notation of characteristic callosities.  See, e.g., August 2005 VA Podiatry Note (diagnosing plantar fasciitis of the left foot and heel spur syndrome of the right foot; "laterally deviated hallux bil with dorsomedial prominence"); November 2006 VA Podiatry Note (noting tender to palpation to medial heel, bilaterally); September 2007 VA Podiatry Note ("Pain on palpation", but no other symptoms noted; diagnosing "left plantar fasciitis"); December 2007 VA Podiatry Note ("pain is 2-3/10 today and he does not want another injection"; injections provided moderate relief from pain, no other symptoms noted); August 2009 VA Podiatry Consult (noting pain on palpation, that x-rays revealed normal alignment, calcaneal spur, and mild degenerative joint disease).

The above medical evidence establishes that the Veteran's bilateral plantar fasciitis, giving him the benefit of every reasonable doubt, has symptoms that closely match the criteria for the currently assigned 10 percent rating under DC 5276 (e.g., weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet).  His disability does not meet or more closely approximate the criteria for any higher rating as the evidence does not show "severe disability with objective evidence of marked deformity (pronation, abduction, etc.), indications of swelling on use, characteristic callosities" or "pronounced disability with marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation."  Even assuming the heel callosities noted in the medical records in 1999 are "characteristic callosities", the Veteran does not have severe disability, marked deformity, or indications of swelling on use, so does not more closely approximate the criteria for a 20 (unilateral) or 30 (bilateral) percent rating under DC 5276.

The Veteran relies primarily on a VA note which contains the words "pronation" and "abduction" to support his argument for a rating in excess of 10 percent.  See July 2017 Statement of Veteran at pp. 5-6 (section 4.h.); March 2017 Statement of Veteran at p. 3; see also June 2005 VA Podiatry Consult ("Gait eval shows prolonged midstance pronation and antalgia.  +early heel lift and abduction of feet.  +pain in ball of foot with increased ambulation.  + enlarged medial eminence with medial deviation of 1st metatarsal and lateral deviation of hallux." (emphasis added); diagnosing heel spur syndrome with plantar fasciitis and also diagnosing hallux valgus).  First, this record predates the period on appeal.  Therefore, though relevant evidence, the evidence during the period on appeal carries greater weight.  Second, the criteria listed in DC 5276 for a 30 percent rating (or 20 percent with unilateral involvement) includes "objective evidence of marked deformity (pronation, abduction, etc.)."  (emphasis added).  The June 2005 medical record does not, particularly in light of all the evidence, indicate that there is a marked deformity of the foot consisting of pronation or abduction.  Third, the references to pronation and abduction come in the context of describing the motion of the foot ("Gait eval shows prolonged midstance pronation....early heel lift and abduction..."), rather than a deformity in the foot.  Pronation and abduction are constituent parts of "triplanar foot motion, i.e. eversion, abduction and dorsiflexion, occurring at both subtalar (STJ) and midtarsal (MTJ) joints during normal weight-bearing."  See Illustrated Dictionary of Podiatry and Foot Science by Jean Mooney (2009) (Retrieved August 30, 2017 from http://medical-dictionary. thefreedictionary.com/pronation).  The medical record refers to "prolonged midstance pronation and, as the Board interprets the record, "early heel lift and abduction" as descriptions of the Veteran's gait with slight deviations from normal rather than indications of "marked deformity" or "marked pronation" as listed in the rating criteria.

With respect to the isolated references to pronation and abduction, the Board also notes that subsequent examinations have either been silent with respect to any deformity consisting of pronation or abduction or have explicitly noticed the absence of any such deformity.  See November 2013 VA Examination.  This fact also weighs in favor of finding that the Veteran's bilateral foot disability does not meet the criteria for a rating in excess of 10 percent due to any marked deformity.

The Veteran has also noted that the November 2013 VA examiner and other evidence of record indicates that his symptoms (primarily pain) have not been relieved by the use of orthopedic shoes or appliances.  The criteria for a 50 percent rating does include the phrase "not improved by orthopedic shoes or appliances", but this refers to the pronounced disability produced by marked pronation and the other symptoms listed in the criteria.  Here, the Board finds that the Veteran's disability is not "pronounced" including because it is not characterized by any of the symptoms listed in the criteria (e.g., extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation).

The Board has also considered whether additional or separate ratings should be assigned for plantar fasciitis under other diagnostic codes pertaining to the foot.

DC 5277 provides for a 10 percent rating where there is atrophy of the musculature, disturbed circulation, and weakness.  The symptoms of the Veteran's plantar fasciitis do not meet those criteria, so a rating under DC 5277 is not warranted.  See, e.g., September 2013 VA Examination.

The Veteran does not have the conditions rated under DCs 5278 (claw foot), 5279 (metatarsalgia), 5281 (hallux rigidus), or 5283 (tarsal, or metatarsal bones, malunion of or nonunion of), so a rating under any of those diagnostic codes is not warranted.  See, e.g., September 2013 VA Examination.

Although there is evidence that the Veteran has hallux valgus (DC 5280) and hammer toe (DC 5282), those conditions are not service-connected and the medical evidence does not clearly establish that those conditions are necessarily aspects of or symptoms of the Veteran's service-connected plantar fasciitis.  As noted above, claims of entitlement to secondary service connection are being referred to the AOJ for initial adjudication.  (As noted in the Introduction, the appropriate rating for the service-connected right heel spur is not before the Board, so the symptoms associated with that condition cannot form the basis for a separate or increased rating for the service-connected plantar fasciitis.  38 C.F.R. § 4.14.)

Finally, DC 5284 provides for ratings for 10 percent (moderate), 20 percent (moderately severe), or 30 percent (severe) ratings for "Foot injuries, other."  As discussed above, the Veteran's plantar fasciitis results in moderate disability, so it is not appropriate to assign a rating higher than 10 percent under DC 5284.  Therefore, the Veteran would not benefit from a change in diagnostic codes from DC 5276 to DC 5284.  Also, an additional rating under DC 5284 would violate the rule against pyramiding as the symptoms that would justify any such rating are duplicative of or overlap with the symptoms (e.g., pain, inward bowing of the tendo Achilles', change in weight-bearing line) upon which the rating under DC 5276 is based.  38 C.F.R. § 4.14.

The greater weight of the evidence is against finding that the Veteran's bilateral plantar fasciitis warrants a rating in excess of 10 percent during any portion of the appeal period.  The Veteran's claim is denied.



f.  Increased Rating:  Gastrointestinal Disorders

The Veteran seeks entitlement to an evaluation higher than 20 percent for service-connected gastrointestinal disorder (odynophagia, Barrett's esophagus, hiatal hernia, esophagitis, and gastroesophageal reflux disease (GERD) with peptic ulcer disease, duodenal ulcer).

As discussed in the Board's April 2015 Remand, the current claim stems from a new application for an increased rating filed in 2013, so the most relevant evidence is the evidence from 2013 to the present.

The Veteran's service-connected gastrointestinal disorder (peptic ulcer disease, duodenal ulcer, hiatal hernia, and GERD) is currently assigned a 20 percent rating under DC 7305 based on moderate symptomatology, including chest pain, retrosternal burning, reflux at night, mild gastritis, mild esophagitis, and occasional vomiting.  See November 2012 Board Decision (granting a 20 percent rating and reviewing evidence of symptoms).  He has a separate service-connected gastrointestinal disorder identified as odynophagia, Barrett's esophagus and esophagitis, which is assigned a noncompensable rating under DC 7203.

Under DC 7305, a 20 percent rating is warranted for moderate disability with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating is warranted for moderately severe symptoms that are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four of more times a year.  A 60 percent rating is warranted for severe symptoms where pain is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

The Veteran has argued that he should be granted a 30 percent or higher rating under DC 7346 (hernia hiatal).  See March 2017 Veteran Statement.  Under DC 7346, a 10 percent rating is warranted with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or should pain, productive of considerable impairment of health.  A 60 percent rating is warrant for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The medical records during the appeal period fail to show an overall increase in the Veteran's symptomatology that warrants a higher rating.

The September 2013 VA examination revealed chest pains that the examiner attributed to the Veteran's gastrointestinal disorders.  Those pains are consistent with prior medical records documenting complaints of substernal pain.  Thus, the finding does not represent an increase in symptomatology.

Medical treatment records during the period do not document recurrent incapacitating episodes or considerable or greater impairment of health (including, but not limited to, due to anemia or weight loss).  For example, the records consistently document the Veteran's reports of lack of nausea or vomiting and do not otherwise contain an indication that he has increased incidents of nausea or vomiting.  See, e.g., September 2015 VA Nursing Note ("Pt has no nausea/vomiting"); January 2014 VA Nursing Note ("Denies adverse effects from medications such as, nausea, vomiting, diarrhea...."); see also October 2010 VA Examination (documenting, at time prior to period on appeal, that the Veteran had nausea several times a week that "comes and goes").  Recent treatment records also fail to document any increase in symptoms such as heartburn (pyrosis), regurgitation, and other related complaints.  Moreover, the criteria for a 40 percent rating under DC 7305 requires (as one alternative) incapacitating episodes averaging 10 days or more at least four times a year.  The medical evidence of record during the period on appeal fails to document incapacitating episodes meeting this criteria for a higher rating.

Finally, the criteria for either a 30 percent (or higher) rating under DC 7346 or a 40 percent (or higher) rating under DC 7305 require an impairment of health.  Under DC 7346, the impairment of health must be "considerable" or "severe."  Under DC 7305, the impairment must be manifested by anemia and weight loss.  The Veteran has not an impairment of health due to his gastrointestinal disorders that has manifested by anemia and weight loss.  Nor has he experienced either "considerable" or "severe" impairment of health due to his condition.  The symptoms of the condition are contemplated by the rating criteria (e.g., pain, some nausea and vomiting that "comes and goes", substernal / chest pain).  The medical record fails to indicate that these symptoms are sufficiently severe to cause a more general impairment of health.

Therefore, under DC 7305, the highest rating warranted by the Veteran's symptoms is the 20 percent rating for "moderate disability" characterized by "recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations."  The Veteran cannot benefit by a change in diagnostic code to DC 7346, because he does not meet the criteria for a higher, 30 percent rating as discussed above.  Rather, his symptoms very closely match the criteria for a 10 percent rating, specifically "two or more of the symptoms for the 30 percent evaluation of less severity."  It would be inappropriate under the circumstances of this case to assign separate ratings under DC 7305 and DC 7346 because a number of the symptoms that would justify an additional 10 percent rating under DC 7346 (e.g., some nausea, some vomiting, nighttime regurgitation, chest pain, etc.) are duplicative or overlapping with the symptoms upon which the 20 percent rating under DC 7305 is based.  38 C.F.R. § 4.14.

With respect to the Veteran's service-connected gastrointestinal disorder (odynophagia, Barrett's esophagus and esophagitis) has been assigned a noncompensable rating under DC 7203.  

Under DC 7203, a 30 percent rating is warranted for a moderate stricture of the esophagus.  A 50 percent rating is warranted for a severe stricture of the esophagus permitting liquids only.  An 80 percent rating is warranted for a stricture of the esophagus permitting passage of liquids only with marked impairment of general health.

The evidence indicates that the Veteran is able to swallow solid food and liquids and never requires a feeding tube.  See, e.g., October 2010 VA Examination (noting esophagitis is "mild").  The Veteran has not contended otherwise.  Moreover, the evidence indicates that the Veteran's esophagitis is mild and that the gastroesophageal junction is only "slightly irregular."  See June 2016 Private Treatment Note (discussing results of imaging with endoscope).  The Veteran's gastrointestinal disorders consisting of odynophagia, Barrett's esophagus and esophagitis are not characterized by symptoms which meet or more closely approximate any compensable rating under DC 7203 or any other potentially applicable diagnostic code.

The greater weight of the evidence is against finding that the Veteran meets or more closely approximates the criteria for any rating in excess of 20 percent for his service-connected gastrointestinal disorders including peptic ulcer disease, duodenal ulcer, hiatal hernia, and GERD.  The greater weight of the evidence is against awarding any separate compensable rating for his gastrointestinal disorders including odynophagia, Barrett's esophagus and esophagitis.  The Veteran's claim of entitlement to an evaluation higher than 20 percent for service-connected gastrointestinal disorder is denied.

IV.  Extraschedular

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's urethritis and prostatitis, chronic sinusitis, conjunctivitis, allergic rhinitis, bilateral plantar fasciitis, and gastrointestinal disorder.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected conditions at issue are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture during the period under consideration is adequately contemplated by the applicable schedular rating criteria, which have been discussed above with respect to each of the issues on appeal.  

The Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  The evidence is against finding that the combination of his service-connected disabilities produces a disability level or symptomatology that is not reasonably described by the schedular rating criteria.  To the extent the Board has remanded increased rating claims not decided herein, extraschedular ratings based on the combined effects of the Veteran's disabilities will be reconsidered when the increased ratings claims are readjudicated and, if necessary, returned to the Board.

V.  New and Material Evidence to Reopen:  Testicular Disorder

The Veteran seeks entitlement to service connection for a testicular disorder.  There was a prior denial of this claim, and the Veteran argues the RO committed clear and unmistakable error (CUE) in the October 1998 rating decision denying the claim.  If the 1998 rating decision is final, then the next question to consider is whether new and material evidence has been presented to reopen the claim.

a.  Whether the RO committed CUE in the October 1998 rating decision.

Clear and unmistakable error (CUE) is "a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  38 C.F.R. § 20.1403 (2016).  For CUE to exist, either (1) the correct facts, as they were known at the time, were not before the adjudicator or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet.App. 242, 245 (1994); 38 C.F.R. § 20.1403.  Review of a request for revision on the basis of CUE is based on the record and law that existed at the time of the decision in question.  Russell v. Principi, 3 Vet.App. 310, 314 (1992) (en banc).  VA's failure to comply with the duty to assist cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(2) (2016); see also Cook v. Principi, 318 F.3d 1334, 1344-45 (Fed. Cir. 2002) ("[A] breach of the duty to assist cannot constitute CUE.").  Likewise, an allegation that the adjudicator improperly weighted or evaluated evidence cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(3) (2016); see also Damrel, 6 Vet.App. at 246.

Importantly, the Veteran has claimed there was error in the October 1998 rating decision in that it failed to award service connection for epididymitis.  See December 2006 Statement of Veteran (alleging the rating decision contained CUE in that it failed to consider 10 months of evidence, i.e., evidence from December 1997 to October 1998, in failing to grant service connection for epididymitis).   Importantly, the Veteran never explicitly raised the issue of entitlement to service connection for a testicular disorder prior to the October 1998 rating decision, though his theory is based on an alleged etiological relationship between his Reiter's syndrome and the epididymitis.  See, e.g., November 2016 Veteran Statement (arguing for a December 1997 effective date; "I claimed that condition is secondary to my Reiter's Syndrome (urethritis) condition").  Although the RO first explicitly denied entitlement to service connection for a testicular disorder (first explicitly claimed in May 2000) in a February 2002 rating decision, the Veteran has not alleged CUE in that 2002 rating decision.  CUE must be alleged with specificity.  See Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993).  Therefore, the Board will not revise the claim to match these procedural facts, but will instead analyze the claim as the Veteran has presented it.

The basis of the Veteran's original claim of CUE was, as noted above, that the RO failed to consider evidence containing post-service diagnoses of epididymitis.  See December 2006 Statement of Veteran.  The Veteran has since presented argument that, in addition to or as a consequence of this failure, adequate examinations and opinions were not obtained.  He further argues that, in the absence of error, service connection would have been granted for a testicular disorder either based on direct service connection (with continuity of symptomatology) or as secondary to Reiter's Syndrome and the related, also service-connected condition of urethritis.  See, e.g., December 2006 Statement of Veteran; November 2016 Veteran Statement.

With respect to any alleged failure of the duty to assist, whether in failing to order an examination or to obtain pertinent records, such failure cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(2) (2016); see also Cook, 318 F.3d at 1344-45.  Similarly, the Veteran's implied allegation that the adjudicator should have weighed or evaluated the evidence differently is not a sufficient basis to find CUE in a prior final decision.  See 38 C.F.R. § 20.1403(d)(3) (2016); see also Damrel, 6 Vet.App. at 246.

The most important aspect of the claim, however, is that even assuming an error of fact (e.g., the adjudicator was not aware of post-service diagnoses of epididymitis in the available medical records) or of law (e.g., the adjudicator failed to consider a theory of secondary service connection), reasonable minds could still differ regarding whether "the result would have been manifestly different but for the error."  38 C.F.R. § 20.1403.  This point becomes particularly obvious given the Board's conclusion below that, even at this point with one positive opinion, the record contains insufficient evidence to grant the claim.

At the time of the challenged decision, the record did not contain any positive nexus opinions with respect to either direct service connection or secondary service connection.  The medical question at issue was too complex for a lay determination.  Therefore, even assuming an in-service diagnosis and a post-service diagnosis, the evidence of record in October 1998 failed to establish that the post-service condition was related to the in-service condition.

The Veteran's theory of continuity of symptomatology fares no better.  The Veteran did not have a testicular disorder that would have been encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a) to which the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply.  Therefore, service connection for a testicular disorder as a chronic disease pursuant to the provisions of 38 C.F.R. § 3.303(b) would not have been warranted on the record as it stood in 1998 (or anytime thereafter).

The Veteran's claim for relief on the grounds that the October 1998 Rating Decision contained CUE is denied.

b.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for a testicular disorder.

The RO initially adjudicated the claim of entitlement to service connection for epididymitis in a February 2002 rating decision.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the February 2002 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

In June 2006, the Veteran requested that VA reopen his claim of entitlement to service connection for a testicular disorder.  The RO denied reopening in a February 2013 rating decision.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The record now contains additional allegations by the Veteran and additional medical records containing diagnoses of epididymitis.  Moreover, the evidence also includes a positive nexus opinion from the Veteran's treating physician.  See November 2010 Opinion Letter From Treating Rheumatologist.  This evidence is new in that it has not previously been submitted to agency decision makers and is material in that it raises a reasonable possibility of substantiating the claim, including by triggering the duty to provide further assistance.

The claim of entitlement to service connection for a testicular disorder is reopened.


ORDER

Entitlement to service connection for hypertension including as secondary to service-connected disabilities is denied.

Entitlement to an initial rating in excess of 10 percent prior to November 22, 2013, and to an evaluation in excess of 40 percent thereafter, for service-connected urethritis and prostatitis is denied.

Entitlement to a compensable initial evaluation prior to November 13, 2013, and to an evaluation in excess of 30 percent thereafter, for service-connected chronic sinusitis is denied.

Entitlement to an initial evaluation of 10 percent, but no higher, for service-connected conjunctivitis with dry eyes is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a compensable initial evaluation for service-connected allergic rhinitis is denied.

Entitlement to an evaluation of 30 percent, but no higher, for service-connected allergic rhinitis have been met from February 20, 2007, through March 9, 2008, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a compensable evaluation for service-connected allergic rhinitis from March 10, 2008 through the remainder of the appeal period is denied.

Entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral plantar fasciitis is denied.

Entitlement to an evaluation higher than 20 percent for service-connected gastrointestinal disorder (odynophagia, Barrett's esophagus, hiatal hernia, esophagitis, and gastroesophageal reflux disease (GERD) with peptic ulcer disease, duodenal ulcer) is denied.

The motion alleging CUE in the October 1998 rating decision failing to grant service connection for a testicular disorder is denied.

New and material evidence having been received, the claim of entitlement to service connection for a testicular disorder is reopened.


REMAND

Remand for an adequate nexus opinion on both direct and secondary service connection is necessary prior to adjudicating the Veteran's claim of entitlement to service connection for a testicular disorder.  Although the record contains both positive and negative nexus opinions, the Board requires additional medical evidence to decide the merits of the claim.

The only competent opinion of record with respect to direct service connection is the negative opinion of the VA examiner.  See January 2014 VA Examination ("It is less likely than not (smaller than 50% likelihood) that veteran's claimed epididymitis or other testicular condition has its origins in the episodes of 1980 and 1991.").  As the Veteran has argued, the record contains additional diagnoses of epididymitis during his active service.  The examiner also fails to provide an adequate rationale for that conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). 

The positive opinion is based on a theory of secondary service connection which has not been adjudicated below.  See November 2010 Opinion Letter From Treating Rheumatologist ("All of these conditions [including epididymitis] are known to be clinically associated with the manifestation of Reactive Arthritis"; "it is my opinion that it is more likely than not that....epididymitis [is] related to his service connected Reactive Arthritis (Reiter's Syndrome)").  Moreover, the rationale for the opinion is slight and relies wholly on the assertion that epididymitis "is known to be clinically associated with" Reiter's Syndrome.  That assertion is directly contradicted by the VA examiner's negative opinion.  See January 2014 VA Examination ("Nothing in my literature search mentioned epididymitis or other testicular complaints.").  However, the VA examiner did not provide an adequate opinion with respect to secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (holding that an opinion obtained regarding secondary service connection must address both causation and aggravation of the nonservice-connected condition); 38 C.F.R. § 3.310.  The Board finds the evidence with respect to service connection is inadequate as well.

The Board will remand the issue of entitlement to service connection for a testicular disorder to obtain a medical opinion addressing direct service connection and secondary service connection (including both causation and aggravation) with an adequate rationale to evaluate in light of the other evidence of record.

Increased Ratings for Reiter's Syndrome and Joint/Muscle Pain

In a separate decision, the Board has remanded the Veteran's claim of entitlement to a higher initial rating for service-connected sarcoidosis for further development and readjudication.  The Veteran's claims of entitlement to increased ratings for Reiter's Syndrome and for joint and muscle pain are "inextricably linked together" with the sarcoidosis and testicular disorders being remanded, because the evidence developed and any new or additional ratings assigned "could have a significant impact" on the outcome of the Reiter's Syndrome and joint/muscle pain claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see July 2014 Court Decision (noting the Board has previously concluded that the Veteran's night sweats and neck pain, for example, may be due either to Reiter's syndrome or sarcoidosis).  Any ratings assigned for Reiter's Syndrome, joint and muscle pains, and sarcoidosis may involve duplicate or overlapping symptoms, so should be adjudicated simultaneously to ensure that the Veteran obtains the full benefits to which he is entitled without running afoul of the rule against pyramiding.

Accordingly, the case is REMANDED for the following action:

1. The entire claims file should be reviewed by the examiner who provided the January 2014 opinion (or another medical professional if that person is no longer available).  A new examination is not required, unless it is deemed needed.

After reviewing the record, the examiner should address the following:

* Is it at least as likely as not (50 percent probability or greater) that the Veteran's testicular disorder (epididymitis) was incurred in or caused by his active service, including, but not limited to, the in-service diagnoses of epididymitis.

* Is it at least as likely as not (50 percent probability or greater) that the Veteran's testicular disorder was caused by one or more of his service-connected disabilities, particularly including Reiter's Syndrome, urethritis, and prostatitis.

* Is it at least as likely as not (50 percent probability or greater) that the Veteran's testicular disorder was aggravated beyond the natural progress of the disease process by one or more of his service-connected disabilities.

It would be helpful if the examiner specifically discussed the November 2010 positive nexus opinion in which the Veteran's treating physician indicates that epididymitis is "known to be clinically associated with the manifestation of Reactive Arthritis."  It would also be helpful if the examiner discussed the medical literature submitted by the Veteran indicating that epididymitis is sometimes associated with Reiter's Syndrome.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

2.  After completing the development requested by the Board with respect to the separately remanded sarcoidosis claim and after completing any additional development deemed necessary, readjudicate the appellant's claims relating to (1) entitlement to service connection for a testicular disorder, (2) increased rating for Reiter's Syndrome, and (3) increased rating for joint and muscle pain.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


